In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 18-2416
JULIO CESAR NAJERA-RODRIGUEZ,
                                                         Petitioner,
                                v.

WILLIAM P. BARR,
Attorney General of the United States,
                                                        Respondent.
                    ____________________

               Petition for Review of an Order of the
                  Board of Immigration Appeals.
                          No. A060-280-595.
                    ____________________

        ARGUED APRIL 4, 2019 — DECIDED JUNE 4, 2019
                 ____________________

   Before RIPPLE, HAMILTON, and ST. EVE, Circuit Judges.
    HAMILTON, Circuit Judge. Petitioner Julio Cesar Najera-Ro-
driguez is a lawful permanent resident of the United States.
In 2016, an Illinois state court convicted him of unlawful pos-
session of several Xanax pills without a prescription. Federal
law provides in relevant part that any non-citizen, including
a lawful permanent resident, is removable if he is convicted
of a federal or state crime “relating to a controlled substance
2                                                    No. 18-2416

(as defined in section 802 of title 21).” 8 U.S.C.
§ 1227(a)(2)(B)(i). Whether the Xanax possession conviction
made Najera-Rodriguez removable depends on whether the
Illinois criminal law under which he was convicted, 720 ILCS
570/402(c), is “divisible” for purposes of applying the “modi-
fied categorical approach” under the elaborate and some-
times technical body of law that has developed under federal
recidivism statutes and their immigration law analogs. See,
e.g., Mejia Galindo v. Sessions, 897 F.3d 894, 896 (7th Cir. 2018)
(summarizing “categorical” and “modified categorical” ap-
proaches and “divisibility” as applied to removal of lawful
permanent resident under § 1227(a)(2)(B)(i)), citing Mellouli v.
Lynch, 135 S. Ct. 1980, 1986–87 & n.3 (2015) (holding that cat-
egorical method applies to questions under § 1227(a)(2)(B)(i)).
As we explain below, 720 ILCS 570/402(c) is not divisible, so
Najera-Rodriguez’s conviction does not render him remova-
ble. We therefore grant his petition for judicial review, vacate
the removal order, and remand this case to the Board of Im-
migration Appeals.
I. Facts and Procedural History
    Julio Cesar Najera-Rodriguez is a thirty-year-old lawful
permanent resident. He moved from Mexico to the United
States when he was ten years old. In 2016, he pleaded guilty
to unlawful possession of a controlled substance in violation
of 720 ILCS 570/402(c). He was sentenced to two years of pro-
bation, community service, alcohol and drug treatment, edu-
cational requirements, and court fines.
   In October 2017, the Department of Homeland Security
began proceedings to remove Najera-Rodriguez under 8
U.S.C. § 1227(a)(2)(B)(i). Najera-Rodriguez argued before an
immigration judge and the Board of Immigration Appeals
No. 18-2416                                                                 3

that his conviction under § 402(c) did not qualify as a convic-
tion under a law “relating to a controlled substance (as de-
fined in section 802 of title 21).” Both the immigration judge
and the Board ruled against him and ordered him removed
from the United States. He petitions for judicial review of this
question of law.
II. The Legal Framework
    Some background is needed even to understand what it
means to ask whether Illinois’s § 402(c) is “divisible.” For
readers who already understand the concept well, we can
foreshadow the answer: § 402(c) uses a list of “controlled sub-
stances” that includes several substances that are not con-
trolled substances under 21 U.S.C. § 802. That means it is pos-
sible to violate Illinois’s § 402(c) without violating federal law.
And state law does not show that § 402(c) is divisible.
    A. The Categorical Method
    The applicable immigration provision, 8 U.S.C.
§ 1227(a)(2)(B)(i), is triggered by a “conviction” for violating
a law “relating to a controlled substance (as defined in section
802 of title 21).”1 Xanax (a brand name for alprazolam) is a
controlled substance under 21 U.S.C. § 802. Nevertheless, con-
trolling Supreme Court precedent requires us to consider not
what Najera-Rodriguez actually did but what his conviction
under Illinois’s § 402(c) necessarily established vis-à-vis


    1 Here is the full text of the provision: “Any alien who at any time after

admission has been convicted of a violation of (or a conspiracy or attempt
to violate) any law or regulation of a State, the United States, or a foreign
country relating to a controlled substance (as defined in section 802 of title
21), other than a single offense involving possession for one’s own use of
30 grams or less of marijuana, is deportable.” 8 U.S.C. § 1227(a)(2)(B)(i).
4                                                   No. 18-2416

federal law. The Supreme Court has held that because
§ 1227(a)(2)(B)(i) depends on the law the non-citizen was
“convicted” of violating, the focus must be on the essential
elements of the crime of conviction, not the non-citizen’s ac-
tual conduct leading to the conviction. Melloulli, 135 S. Ct. at
1986.
    The parties here agree that § 402(c) covers substances that
are not controlled substances under federal law. The Illinois
statute covers at least some substances (e.g., salvinorin A and
salvia divinorum, 720 ILCS § 204(d)(10.1) & (d)(10.5)) that are
not included in the five federal schedules of controlled sub-
stances. See 21 U.S.C. §§ 802(6) & 812. It is therefore possible
to violate § 402(c) in ways that do not fit the federal immigra-
tion trigger in § 1227(a)(2)(B)(i). Applying the categorical
method, as required under Mellouli, Najera-Rodriguez cannot
be removed based on his § 402(c) conviction unless the gov-
ernment can apply the “modified categorical approach.”
    B. The Modified Categorical Approach
    Illinois’s § 402(c) covers many diﬀerent controlled sub-
stances, and there are thus many ways to violate it. With mul-
tiple ways to violate a particular criminal statute, some trig-
gering federal consequences and some not, the categorical ap-
proach requires additional analysis. We have to decide
whether the “modified categorical approach” can show that
the state conviction is covered by the federal statute triggering
the consequences, typically a harsher criminal sentence or, as
in this case, removal from the United States.
   When a criminal law can be violated in many ways, apply-
ing the categorical method requires consideration of whether
the statute is “divisible,” meaning that it defines distinct
No. 18-2416                                                      5

crimes with diﬀerent elements, not just diﬀerent means for
committing the same crime. Mathis v. United States, 136 S. Ct.
2243, 2248–49 (2016). If the statute is divisible, a court can turn
to the “modified categorical approach,” which permits a court
“to consult a limited class of documents, such as indictments
and jury instructions, to determine which alternative formed
the basis of the defendant’s conviction.” Descamps v. United
States, 570 U.S. 254, 257 (2013). The modified categorical ap-
proach still does not authorize a court or the Board of Immi-
gration Appeals to dig through the facts of the underlying
case. Rather, once the elements of conviction have been iden-
tified, the court or the Board compares the elements of the
specific crime of conviction to the elements the federal statute
requires to trigger the additional consequences. Id.
    If § 402(c) were divisible, then we could examine the rec-
ords of Najera-Rodriguez’s conviction to determine whether
he was convicted of a crime “relating to a controlled substance
(as defined in section 802 of title 21).” 8
U.S.C. § 1227(a)(2)(B)(i). We must decide then whether
§ 402(c) lists alternative elements—in which case the statute is
divisible and the modified categorical approach is appropri-
ate—or whether § 402(c) merely “enumerates various factual
means of committing a single element”—in which case the in-
quiry ends. Mathis, 136 S. Ct. at 2249.
    The diﬀerence between “elements” and “means” can seem
slippery, sometimes almost metaphysical, but significant le-
gal consequences flow from that diﬀerence. “‘Elements’ are
the ‘constituent parts’ of a crime’s legal definition—the things
the ‘prosecution must prove to sustain a conviction.’” Mathis,
136 S. Ct. at 2248, quoting Black’s Law Dictionary 634 (10th
ed. 2014). And just as a prosecutor must prove beyond a
6                                                   No. 18-2416

reasonable doubt every element of a crime to a jury, a defend-
ant pleading guilty necessarily admits every element of the
crime. Id. By way of contrast, the facts of the oﬀense “are mere
real-world things—extraneous to the crime’s legal require-
ments,” and “need neither be found by a jury nor admitted by
a defendant.” Id. In addition, the jury cannot convict without
agreeing unanimously on each element of the crime, while ju-
rors need not reach any agreement on subsidiary facts or
“means” of committing the crime. United States v. Edwards, 836
F.3d 831, 836 (7th Cir. 2016). This distinction is critical under
this body of law for collateral consequences, as well as for
other purposes. For example, a crime’s elements aﬀect multi-
plicity challenges because the “Double Jeopardy Clause per-
mits successive punishment or prosecution of multiple of-
fenses arising out of the same conduct only if each oﬀense
contains a unique element.” Id.
    Mathis provides the Supreme Court’s most recent guid-
ance for distinguishing between elements and means, and
thus for determining whether a statute is divisible for these
purposes. The issue in Mathis was whether the Iowa burglary
statute was divisible for purposes of the Armed Career Crim-
inal Act. The Iowa burglary statute was broader than the ge-
neric burglary oﬀense for purposes of federal law because it
covered unlawful entry, with criminal purpose, of locations
other than buildings. The Supreme Court found that the dif-
ferent locations in the state statute showed only diﬀerent
means for committing one crime of burglary, so that the bur-
glary statute was not divisible and thus that the defendant’s
Iowa burglary convictions did not qualify for enhanced pen-
alties under the Armed Career Criminal Act. The Court’s
opinion noted that its approach to divisibility would also
No. 18-2416                                                       7

apply under immigration statutes that depend on criminal
convictions. 136 S. Ct. at 2251–52 & n.2.
    In broad strokes, Mathis directs federal courts (and agen-
cies) to seek first a definitive state-court decision. Id. at 2256.
If a decision by the state’s highest court “definitively answers
the question” of elements versus means, then the federal
courts can just follow along. Given the consequences of deem-
ing a particular factual finding to be an element that requires
proof beyond a reasonable doubt and juror unanimity, one
could expect a court’s holding regarding a crime’s elements
to be stated clearly. See, e.g., Neder v. United States, 527 U.S. 1,
25 (1999) (“Accordingly, we hold that materiality of falsehood
is an element of the federal mail fraud, wire fraud, and bank
fraud statutes.”); see also Mathis, 136 S. Ct. at 2256 (observing
that Iowa Supreme Court “definitively answer[ed] the ques-
tion” by holding that “[t]he listed premises in Iowa’s burglary
law … are ‘alternative method[s]’ of committing one oﬀense,
so that a jury need not agree whether the burgled location was
a building, other structure, or vehicle”), quoting State v. Dun-
can, 312 N.W.2d 519, 523 (Iowa 1981).
    In other easy cases, the statute’s text may resolve the issue.
Mathis, 136 S. Ct. at 2256. A statute is clearly divisible if the
statute “itself identif[ies] which things must be charged (and
so are elements),” or if its “alternatives carry diﬀerent punish-
ments,” which also means “they must be elements.” Id.; Al-
leyne v. United States, 570 U.S. 99, 111 (2013) (“any ‘facts that
increase the prescribed range of penalties to which a criminal
defendant is exposed’ are elements of the crime,” and “a jury
[must] find those facts beyond a reasonable doubt”), quoting
Apprendi v. New Jersey, 530 U.S. 466, 490, 484 (2000). On the
other hand, “if a statutory list is drafted to oﬀer ‘illustrative
8                                                    No. 18-2416

examples,’ then it includes only a crime’s means of commis-
sion” and is not divisible. Mathis, 136 S. Ct. at 2256.
    But “if state law fails to provide clear answers, federal
judges have another place to look: the record of a prior con-
viction itself.” Id. This “peek” at the record is permitted “for
the sole and limited purpose” of determining whether the
listed items are elements of the oﬀense.” Id. at 2256–57. So, for
example, if an indictment, jury instructions, and sentencing
document (or perhaps another charging document, plea
agreement, and sentencing document) all “referenc[e] one al-
ternative term to the exclusion of all others,” then one could
say “that the statute contains a list of elements, each one of
which goes toward a separate crime.” Id. at 2257. On the other
hand, a statute may be indivisible if the records of conviction
are not so specific and simply “use a single umbrella term” to
signal what the prosecutor must prove and need not prove.
Id. The peek at the record does not, however, authorize a look
at the facts of the defendant’s individual oﬀense to decide
whether his actual conduct justifies the enhanced sentence or
removal from the United States. The focus must remain on the
elements of the crime in question. With this background, we
turn to the specifics of Illinois’s § 402(c).
III. Analysis
    A. Standard of Review
    We review only the Board of Immigration Appeals’ deci-
sion because it was independent of the immigration judge’s
ruling. Lenjinac v. Holder, 780 F.3d 852, 855 (7th Cir. 2015). The
issue here is a question of law that we have jurisdiction to re-
view under 8 U.S.C. § 1252(a)(2)(D). The sole question is
whether the Board’s interpretation of the state statute of
No. 18-2416                                                     9

conviction for purposes of removability is correct as a matter
of law, a question that we review de novo. Garcia-Martinez v.
Barr, 921 F.3d 674, 678 (7th Cir. 2019) (“Legal issues … receive
plenary review in this court.”).
   B. Whether § 402(c) is Divisible
    To determine whether the diﬀerent ways to violate
§ 402(c) reflect diﬀerent means or diﬀerent elements, we con-
sider the available sources of state law. The Illinois Supreme
Court cases cited by the parties did not address this question
directly, so the easiest answer under Mathis is not available.
We turn next to the statutory text and then to potentially rel-
evant case law and other sources of state law, including pat-
tern jury instructions, to see if they provide authoritative
guidance. Finally, we consult Najera-Rodriguez’s conviction
records.
       1. The Statutory Text
    If the text of the statute shows clearly that it is divisible—
e.g., by stating plainly that listed alternatives are elements of
the oﬀense or carry diﬀerent punishments—we can feel con-
fident in relying on this state-law source when opining on this
issue. Mathis, 136 S. Ct. at 2256. We are aided in this task by
reading § 402(c) in the context of surrounding provisions. To
start, § 402(c) provides in full:
       Any person who violates this Section with re-
       gard to an amount of a controlled substance
       other than methamphetamine or counterfeit
       substance not set forth in subsection (a) or (d) is
       guilty of a Class 4 felony. The fine for a violation
       punishable under this subsection (c) shall not be
       more than $25,000.
10                                                 No. 18-2416

The text of § 402(c) cannot be understood without considering
the entire section, so we turn to subsections (a) and (d), which
are considerably more specific about controlled substances.
    Subsection 402(a) addresses Class 1 felonies and contains
close to 30 separate paragraphs. Each paragraph separately
identifies diﬀerent substances, specific drug amounts, and the
corresponding penalties. Here are some representative sam-
ples:
       (a) Any person who violates this Section with
       respect to the following controlled or counter-
       feit substances and amounts … is guilty of a
       Class 1 felony and shall, if sentenced to a term
       of imprisonment, be sentenced … as provided
       in this subsection (a) and fined as provided in
       subsection (b):
       (1)(A) not less than 4 years and not more than 15
       years with respect to 15 grams or more but less
       than 100 grams of a substance containing her-
       oin; …
       (2)(A) not less than 4 years and not more than 15
       years with respect to 15 grams or more but less
       than 100 grams of any substance containing co-
       caine; …
       (7)(D) not less than 10 years and not more than
       50 years with respect to: (i) 900 grams or more
       of any substance containing lysergic acid di-
       ethylamide (LSD), or an analog thereof, or (ii)
       1500 or more objects or 1500 or more segregated
       parts of an object or objects containing in them
       or having upon them any amount of a substance
No. 18-2416                                                   11

       containing lysergic acid diethylamide (LSD), or
       an analog thereof.
720 ILCS 570/402(a). The following subsection, 402(b), speci-
fies fines for violations of § 402(a) “involving 100 grams or
more of the controlled substance named therein.” And like the
individual paragraphs in § 402(a), § 402(d) addresses by name
one category of controlled substances: anabolic steroids.
    The diﬀerent penalties for separate paragraphs in § 402(a)
signal clearly that those are diﬀerent crimes with diﬀerent el-
ements, so those provisions are divisible from other portions
of § 402 for purposes of 8 U.S.C. § 1227(a)(2)(B)(i). See Mathis,
136 S. Ct. at 2256; Edwards, 836 F.3d at 837 (looking to whether
statutory alternatives carry the same or diﬀerent punish-
ments); United States v. Abbott, 748 F.3d 154, 159 (3d Cir. 2014)
(controlled substance statute was divisible because each listed
substance, although listed in a separate statutory section, was
accompanied by a “prescribed range of penalties,” which ren-
dered the type of drug “an element of the crime”).
    Returning to § 402(c), we find a broad residual or catch-all
crime that speaks generally of “a controlled substance,” one
that applies when subsections (a) and (d) do not. The term
“controlled substance” is defined in the Illinois act in 720
ILCS 570/102(f), which directs the reader in relevant part to
“the Schedules of Article II of this Act,” which in turn are
found at 720 ILCS 570/204 (Schedule I), 720 ILCS 570/206
(Schedule II), 720 ILCS 570/208 (Schedule III), 720 ILCS
570/210 (Schedule IV), and 720 ILCS 570/212 (Schedule V).
Schedule IV lists alprazolam, the generic term for Xanax, the
substance Najera-Rodriguez was charged with possessing
without a prescription. Among Schedule IV’s several dozen
listed substances, there is no indication that possession of one
12                                                    No. 18-2416

substance versus another would call for a diﬀerent penalty or
any other diﬀerential treatment.
    Under the language of § 402(c) and its place in the larger
Illinois act, any “controlled substance” will do, subject to the
explicit exceptions for methamphetamine, counterfeit sub-
stances, and anabolic steroids. The text and structure do not
show that the identity of the controlled substance is an ele-
ment under § 402(c). See, e.g., Harbin v. Sessions, 860 F.3d 58,
65 (2d Cir. 2017) (state controlled substance statute that “in-
corporates state schedules to clarify which substances are
‘controlled,’” and which “does not suggest that a jury must
agree on the particular substance sold,” permits conviction
even “[i]f some jurors believed that a defendant had sold co-
caine, and others believed that he had sold heroin”).
    Our analysis in United States v. Elder, 900 F.3d 491 (7th Cir.
2018), regarding the divisibility of a similar statute, is instruc-
tive. In Elder we considered a conviction under an Arizona
statute that prohibited a person from knowingly “pos-
sess[ing] equipment or chemicals, or both, for the purpose of
manufacturing a dangerous drug.” Id. at 494. The issue was
whether that conviction could serve as a predicate oﬀense for
a later sentencing enhancement. The state statute was categor-
ically broader than the relevant federal drug oﬀense, so it
could not serve as a predicate oﬀense unless the statute were
divisible. Id. at 501–02. To decide that, we observed that the
statute “criminalize[d] conduct related to ‘dangerous drug[s]’
as a broad category, rather than any specific drugs,” and that
the term “dangerous drug” was defined in a separate part of
the statute, which listed various substances by category of
drug. Id. at 495. We concluded: “The structural separation of
the term ‘dangerous drug’ from its definition makes its
No. 18-2416                                                     13

indivisibility clear,” and although a prosecutor would have to
prove the existence of a “dangerous drug” as an element of a
conviction, the prosecutor would not have to do so for “the
type of dangerous drug.” Id. at 503.
    The government contends, however, that there is a clear
textual signal that § 402(c) is divisible. The preamble to all of
720 ILCS 570/402 instructs: “A violation of this Act with re-
spect to each of the controlled substances listed herein consti-
tutes a single and separate violation of this Act.” Only § 402(a)
and § 402(d), however, actually have “controlled substances
listed herein.” That sentence in the preamble therefore does
not signal that in a prosecution under § 402(c), Illinois prose-
cutors must prove beyond a reasonable doubt the identity of
a controlled substance. The text and structure of § 402(c) do
not show that it is divisible among diﬀerent controlled sub-
stances.
       2. State Court Decisions and Pattern Jury Instructions
    Without a ruling by the Illinois Supreme Court that is di-
rectly on point or statutory text that clearly shows that
§ 402(c) is divisible, the government relies on other sources of
state law: a broader look at Illinois case law, including sug-
gestive opinions from the Illinois Supreme Court and Appel-
late Court, as well as pattern jury instructions.
   The Illinois Supreme Court case that comes closest to ad-
dressing the elements of § 402(c) is People v. Hagberg, 733
N.E.2d 1271 (Ill. 2000). Hagberg focused on whether a field test
could ever be “suﬃcient to prove that the substance was a
controlled substance.” Id. at 1273 (holding: it can be). Al-
though there was a factual allegation that the defendant had
possessed cocaine, the Illinois Supreme Court’s actual
14                                                   No. 18-2416

articulation of the elements of a § 402(c) oﬀense stated: “In a
controlled substance case, the State must present suﬃcient ev-
idence that the substance at issue is a controlled substance.”
Id. at 1273–74. Important for the issue we face here, the state
court did not refer to the identity of the particular controlled
substance as an element.
    The few cases that cite Hagberg for its statement of
§ 402(c)’s elements (rather than its ruling on the reliability and
admissibility of field tests), generally repeat its non-specific
language. See, e.g., People v. Woods, 828 N.E.2d 247, 254 (Ill.
2005) (citing Hagberg: “It is axiomatic that the State must
prove that the material recovered from the defendant and
which forms the basis of the charge is, in fact, a controlled
substance.”); People v. Adair, 940 N.E.2d 292, 297 (Ill. App.
2010) (citing Hagberg: “To convict on the charge of unlawful
possession of a controlled substance, the State must prove be-
yond a reasonable doubt that the substance recovered con-
tains a controlled substance.”), abrogated on other grounds
by People v. Marshall, 950 N.E.2d 668 (Ill. 2011). Hagberg there-
fore does not help the government here. To the extent Hagberg
oﬀers any guidance, its use of the general phrase “a controlled
substance” signals that the identity of the controlled sub-
stance is not an element under § 402(c).
    The government also cites an Illinois Supreme Court case
concerning a felon’s possession of a weapon, People v. Carter,
821 N.E.2d 233, 235 (Ill. 2004), which held: “in the absence of
a specific statutory provision to the contrary, and under the
particular facts of this case, the simultaneous possession of
multiple firearms and firearm ammunition by defendant con-
stituted a single oﬀense.” The defendant in Carter analogized
his weapons charges to drug-possession charges in an earlier
No. 18-2416                                                    15

Illinois case, People v. Manning, 374 N.E.2d 200 (Ill. 1978).
Carter, 821 N.E.2d at 236. Manning had applied the rule of len-
ity to charges of possession of controlled substances under
§ 402(a), not the provision under which Najera-Rodriguez was
convicted. Manning, 374 N.E.2d at 201. In dicta, Carter re-
counted how the Illinois legislature had responded to the
Manning reading of § 402(a) by adding the sentence to § 402’s
preamble discussed above, which instructs that possession of
“each of the controlled substances listed herein constitutes a
single and separate violation.” Carter, 821 N.E.2d at 238. In
other words, Carter adds nothing independent to the lan-
guage in the preamble, but weakens the government’s posi-
tion by pointing out that the statutory amendment was aimed
at the Illinois Supreme Court’s reading of § 402(a)—i.e., not
the statutory section under which Najera-Rodriguez was con-
victed.
    The government cites several intermediate appellate deci-
sions that also do not address head-on the elements of
§ 402(c). For example, in determining “whether the armed vi-
olence statute authorizes separate oﬀenses to be charged
based on simultaneous predicate felonies,” the court oﬀered
as an aside “that the possession of a controlled substance stat-
ute permits multiple convictions for the simultaneous posses-
sion of multiple substances.” People v. White, 46 N.E.3d 889,
900–01 (Ill. App. 2015), citing Carter, discussed above. As
noted, Carter is not solid authority for such a proposition as to
§ 402(c), nor did it matter for White because the ability to bring
separate charges for diﬀerent substances under § 402(c) had
no eﬀect on the outcome of the case. The general reference in
White to “a controlled substance statute” does not touch on
the critical diﬀerences between § 402(a), which is clearly di-
visible, and § 402(c), which is not clearly divisible.
16                                                               No. 18-2416

     Likewise, in People v. Ortiz, 731 N.E.2d 937, 939 (Ill. App.
2000), the court vacated one of the defendant’s two convic-
tions for possession of controlled substances under § 402(c) as
“a violation of the one-act-one-crime rule.” The court
acknowledged that the language in the preamble (discussed
above) added to § 402 after Ortiz’s conviction might lead to a
diﬀerent outcome. Id. at 942. That issue was not before the
court, though, so the comment certainly was not a holding on
the question, and it was a decision of an intermediate court.
The same can be said for People v. Black, 953 N.E.2d 958, 960
(Ill. App. 2011), a decision reversing a defendant’s convictions
for possession and delivery of controlled substances. The de-
fendant in Black was charged with several counts of posses-
sion of controlled substances, but the opinion focused on the
fact that the defendant was deprived of counsel at his pretrial
hearing—a “critical stage” of the prosecution—which leads
us to suspect that not all available legal challenges had been
made on his behalf. See id. at 960–66. Black does not provide a
“definitive” statement on § 402(c)’s elements.2



     2   Even further afield, the government cites cases that:
(1) Involve convictions not under § 402(c), but under § 402(a), see, e.g.,
People v. Besz, 802 N.E.2d 841, 844 (Ill. App. 2003); People v. Bui, 885 N.E.2d
506, 511 (Ill. App. 2008), or some other Illinois statute, see, e.g., People v.
Glisson, 835 N.E.2d 162, 165 (Ill. App. 2005) (chemical breakdown of illicit
controlled substances under 720 ILCS 570/401.5(a-5));
(2) Merely mention the substance at issue, which the government urges us
to interpret as an authoritative statement of § 402(c)’s elements, see, e.g.,
People v. Bartee, 814 N.E.2d 238, 242 (Ill. App. 2004) (referencing cocaine,
but citing Hagberg when stating § 402(c)’s elements in general terms: “The
State must prove in a possession of a controlled substance prosecution that
the substance at issue is in fact a controlled substance”); or
No. 18-2416                                                                17

    Without textual support or a clear decision by the Illinois
Supreme Court treating the identity of the controlled sub-
stance as an element of a § 402(c) charge, hunting through the
dicta of state court decisions is a method not supported by
Supreme Court precedent. This advocacy-oriented reading of
state case law also thwarts the ability of “aliens to anticipate
the immigration consequences of guilty pleas in criminal
court, and to enter ‘safe harbor’ guilty pleas that do not ex-
pose the alien defendant to the risk of immigration sanctions.”
Mellouli, 135 S. Ct. at 1987 (cleaned up).
    The government also argues that we should consider Illi-
nois’s relevant pattern jury instructions. Those instructions
are at best ambiguous and, if anything, oﬀer some support for
Najera-Rodriguez’s position that the identity of the particular
controlled substance is not an element under § 402(c). There
are two relevant pattern jury instructions for all oﬀenses
charged under § 402, including § 402(a), for which the iden-
tity and amount of the controlled substance appear to be ele-
ments. The government relies on Pattern Jury Instruction
17.28, which provides alternative instructions on this element,
both of which indicate a space where the identity of the


(3) Reflect one or more of the above weaknesses and are not precedential,
see, e.g., People v. Bramley, 2015 WL 9590308, at *9 (Ill. App. Dec. 30, 2015)
(using a general formulation for § 402(c)’s elements: “[t]o commit [a
§ 402(c)] offense … defendant had to ‘knowingly’ possess a controlled
substance”; quoting from plea colloquy: “do you plead guilty, sir, to the
offense of unlawful possession of a controlled substance, a class 4 fel-
ony?”; quoting further from the plea colloquy that mentioned the sub-
stance at issue, but emphasizing the element of “knowing”: “it is alleged
that … you did knowingly and unlawfully possess less than 15 grams of a
substance containing cocaine, a controlled substance.”) (emphasis in orig-
inal).
18                                                     No. 18-2416

controlled or counterfeit substance should be inserted: “That
the defendant knowingly possessed a substance containing
[(_________, a controlled substance) (a counterfeit substance)]” or
“That the defendant knowingly possessed a substance con-
taining [(__________, a controlled substance) (a counterfeit sub-
stance)].” Section 17 at 51, Illinois Pattern Jury Instructions–
Criminal, Supreme Court Committee on Jury Instructions in
Criminal Cases. The government does not address, however,
Pattern Jury Instruction 17.27, which says: “A person commits
the oﬀense of possession of a [(controlled) (counterfeit)] sub-
stance when he knowingly possesses a substance containing
a [(controlled) (counterfeit)] substance,” giving no indication
that the identity of the substance is necessary. Id. at 49. The
most natural reading of the two instructions is that for § 402
oﬀenses for which the identity of the substance is a necessary
element—e.g., § 402(a) and § 402(d)—use of Instruction 17.28
is appropriate; for the catch-all provision, § 402(c), however,
Instruction 17.27 will suﬃce.
    Neither Illinois court decisions nor the pattern jury in-
structions persuade us that the identity of the particular con-
trolled substance is an element for a charge under § 402(c).
Mathis directs us to look for a “state court decision that defin-
itively answers the question,” 136 S. Ct. at 2256, not to con-
struct our own patchwork theory of state statutory elements
through a pastiche of dicta in cases that do not address the
issue directly.
       3. Records of Conviction
    Because the most reliable sources of state law do not pro-
vide a clear sign of divisibility, we are permitted to look at
“the record of a prior conviction itself” to determine whether
the state statute is divisible. Mathis, 136 S. Ct. at 2256. For these
No. 18-2416                                                                19

purposes, such documents must be used with care because
charging documents often include factual details that are not
elements but provide the particulars of the accusation.3
    Najera-Rodriguez was charged with “UNLAWFUL
POSSESSION OF A CONTROLLED SUBSTANCE, in that [he]
knowingly and unlawfully had in his possession pills contain-
ing in them or having upon them a substance containing
alprazolam, also known as Xanax, a controlled substance, in
violation of 720 ILCS 570/402(c).” This document does not
show whether the mention of alprazolam/Xanax is an essen-
tial element or a factual detail. See Descamps, 570 U.S. at 292
(Alito, J. dissenting) (“Charging documents must generally
include factual allegations that go beyond the bare elements
of the crime—specifically, at least enough detail to permit the
defendant to mount a defense.”); see also, e.g., Edwards, 836
F.3d at 837 (noting that charging documents not only “must
allege every element of the crime charged, but they may also
(and usually do) include additional facts that need not be
proved to the jury beyond a reasonable doubt”); Harbin, 860
F.3d at 66 (explaining that “the values of fair notice and avoid-
ance of double jeopardy often demand that the government
specify accusations in ways unrelated to a crime’s elements,”
and giving as example the fact that a murder charge will often
specify the identity of an alleged victim, which “does not

    3 The parties disagree as to whether we can address this source of state

law. The Board of Immigration Appeals declined to do so. Whether the
Illinois state criminal statute is divisible is a purely legal question, so we
may complete the legal analysis set out by Mathis even if the Board did
not do so. Lopez v. Lynch, 810 F.3d 484, 488 (7th Cir. 2016) (“Since we re-
view de novo whether an alien was convicted of an aggravated felony, it
is irrelevant to our analysis that the BIA’s opinion addressed the issue
without definitively ruling on the matter.”).
20                                                    No. 18-2416

mean, however, that ‘murder of John Smith’ has a distinct
‘John Smith’ element”).
    Our reluctance to place too much weight on Najera-Rodri-
guez’s charging document grows in light of his sentencing
document, which states only that the sentence is the result of
a “negotiated plea of guilty” for “unlawful poss. [of a] cont.
substance” under § 402(c), without specifying the controlled
substance. Together, the charging and sentencing documents
in Najera-Rodriguez’s case simply do not show that the iden-
tity of the controlled substance was an element of the oﬀense,
which would be necessary to treat § 402(c) as divisible, so that
his conviction could support his removability under 8 U.S.C.
§ 1227(a)(2)(B)(i).
   If Najera-Rodriguez had “known that the Board would
consider this statute of conviction categorically” to involve a
federal controlled substance, “he may have gone to trial, or he
may have pleaded guilty to a diﬀerent statutory violation call-
ing for additional incarceration but less serious immigration
consequences.” Garcia-Martinez v. Barr, 921 F.3d 674, 683 (7th
Cir. 2019), citing Mellouli, 135 S. Ct. at 1987 (explaining prev-
alence of “safe harbor” guilty pleas that permit defendants to
avoid immigration consequences). The state law sources, let
alone the record materials, do not “speak plainly,” so we are
not “able to satisfy ‘Taylor’s demand for certainty.’” See
Mathis, 136 S. Ct. at 2257, quoting Shepard v. United States, 544
U.S. 13, 21 (2005), citing in turn Taylor v. United States, 495 U.S.
575, 602 (1990) (adopting categorical method for applying
Armed Career Criminal Act).
   Finally, we add a note of caution. In applying this now-
extensive body of law concerning collateral federal conse-
quences of state convictions, lawyers for the federal
No. 18-2416                                                   21

government often urge federal courts to define the elements
of state criminal oﬀenses in particular ways essential or help-
ful in the particular case. If federal courts interpret state law
incorrectly, by finding that state laws include essential ele-
ments that state courts have not treated as such, we could mis-
takenly cast doubt on the much higher volume of state crimi-
nal prosecutions under those same state statutes. To reduce
that risk, we need to insist on clear signals—signals that con-
vince us to a certainty that the elements are correct and sup-
port divisibility before imposing additional federal conse-
quences for those state convictions.
   We GRANT the petition for review, VACATE the order of
removal, and REMAND this case to the Board of Immigration
Appeals for further proceedings consistent with this opinion.